Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for interfacial polymerization for forming the membrane performed at  a temperature of -5 degree C to 25 degrees C, does not reasonably provide enablement for avoiding interfacial polymerization also at temperature of 40-70 degrees C.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to avoid interfacial polymerization at high temperature, such as at 40 degrees C, to make the invention commensurate in scope with these claims.  The specification does disclose the contacting of the reacting components at 40 to70 digress and the interfacial polymerization at the second range; however the specification also disclose the effects of interfacial polymerization a high temperature, higher than 25 degree C, the amine diffusion is inhibited due to an increase in reaction rate (paragraph [0160]), therefore, interfacial polymerization occurs at the high temperature range, due to the fast reaction between the components.

Claim Rejections - 35 USC § 102
Claim(s) 1, 3, 7, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takaya et al (2014/0231338 A1). Takaya et al discloses a polyamide composite membrane having a support and a thin layer of polyamide, the polyamide layer formed by polycondenation of an amine 
 solution of an aromatic or aliphatic amine and a polyfunctional acyl halide (abstract, and paragraphs [0031]-[0035]).
The aliphatic amine as claimed are described in this reference (paragraph [0035]). The amount of the
amine in an aqueous solution, and the amount of acyl halide are also disclosed in this reference
((paragraphs [0067]-[0071]), which concentration of the reacting amine and acyl halide are within the
 the composition disclosed in current specification (paragraphs [0155] and [0162]). Therefore, the membrane structure of the functional layer with protuberances, and the membrane relative surface are inherent in the product of Takaya et al.  The particular aliphatic amines and polyfunctional acyl halide are disclosed in Takaya et al (paragraph [0035]-[0037]).  The membrane in this reference also has surface roughness, e .g picks and valleys (protuberances) of about 60 nm or more, and base in the amount of the compounds reacted to form the membrane by interfacial polymerization at ambient conditions, the membrane surface area as claimed is also achievable (as in applicant’s comparative examples, Table 2).
As to claim 3, the LogP as claimed appears to be inherent of the selected aliphatic amine, e.g. 2-5-diethylpiperazine, 2-6-dimethylpiperazine, etc., disclosed in this reference.
As to claims 7, 10 and 11, Takaya et al discloses the wound configuration of the membrane and the device for treating water (paragraph [0082]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-14, 16, and 17, are rejected under 35 U.S.C. 103 as being unpatentable over Takaya et al
(2014/0231338 A1), discussed above, this reference is not specific about the relative surface area;
however, discloses the composition of acyl halide and the aliphatic amine capable of producing the
membrane with the structure claimed and further teaches that formation of the membrane in presence
of an acylation catalyst ([0067]), which produces extension of the separation layer, therefore, the skilled
artisan at the time this invention was made would have been motivated to control the amount of
acylation catalyst and composition of the of the reactants, in order to produce a membrane with a
desired surface area and protuberances produced by the layer extension and the pleated configuration

 Limitations of claim 3 is covered by the discussion above.
Claims 2, 6 are further obvious for the reasons discussed in this paragraph, e.g. control of the
Catalyst/composition to produce a desired structure. Takaya et al further teach that an increase in temperature of the reactants increases membrane surface roughness, e.g. cause by the irregularities of the surface of the membrane layer (paragraph [0050]).
As to claim 11, the use of the membrane in water treatment is further disclosed in this
reference (abstract, and paragraph [0082]).
As to claim 12, the interfacial polymerization process of forming the membrane layer a room
temperature 25 degrees C) is disclosed, including further drying the membrane at 40 degrees C
(paragraph [0106]). The conditions are also applied to aliphatic or aromatic membranes.
As to claim 13, the membrane formation with alkali addition to increase pH is also known in the
art as discussed in the previous office action.
As to claim 14, the amine and its inherent properties are discussed above.
Claims 16-17 are covered by the discussion of the amines above.  The percentage of the amine and of the  amine reactive compound are disclosed in this reference, and are within the ranges disclosed  or used in this invention, therefore when using the aliphatic amine claimed in claim 1 and 16, similar results in the membrane properties can be predicted by the skilled artisan at the time this invention was made

Claims 1-3, 7-11, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kamada et al (US 2013/0037482). Kamada et al disclose a semipermeable membrane on a support having a double folded (pleated or protuberances), the protuberances are hollow, and the membrane is formed on a . 
As to claim 2, the density of the protuberances are shown in the figure and further disclosed in Kamada (abstract, paragraph [0027]-[0032]).
As to claim 3, the polyamine is discussed above, and inherently contains the LogP as claimed,
since it is the same amine used in current invention, e.g. dimethylpiperazine.  The use of dimethyl or diethyl piperazine for forming polyamide membranes is common in the art as evidenced in Takaya et al, discussed above.
As to claim 7, the configuration and filtration device of claim 11 is disclosed (Fig. 2) and
As to claim 8, the membrane is not evaluated under the same conditions, however, the
reference discloses a high salt rejection and high flux conditions for magnesium sulfate separation (see example 5, and paragraph [0073]). The skilled artisan at the time this invention was made would have been motivated to expect a similar rejection properties for a membrane made from the same family of alkyl piperazine amine compound in presence of the same acyl halide by interfacial
polymerization,  and in presence of the same catalyst. The skilled artisan also would have been able
to predict membrane performance based on adjustments to the membrane composition, and thickness

As to claim 10, the membrane is rugged by containing a pleated surfaces or protrusions on the
support (see Figure and entire disclosure).
As to claim 11, a water treatment device can be obviously formed by using the spiral wound device having the membrane.
As to claim 16, Kamada et al disclose 2, 5-dimethylpiperazine (paragraph [0057]).
As to claim 17, the membrane relative surface area can be achieve for the membrane of the invention of Kamada et al, by selecting the same aliphatic amine, using the same amine reactant, and both the amine solution and amine reactant percentage of the components, which ranges are disclosed in this reference and are covered by the ranges suggested in Kamada et al, as discussed (paragraphs [0055]-[0066]). The process of making the membrane are also illustrated for m-phenylenediamine; however, the invention is not limited to that particular amine, as disclosed in paragraph [0057].

Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive. Applicant field a Declaration under 37 CFR 1.132. The Declaration have been fully considered by the Examiner, and the results are not persuasive because:  Applicant have reproduced example 1 in Takaya et al, and Kamada et al (references applied in the rejection of record), and the results are compared to the results of example 1 of current specification, and showing different results with distinct absolute values of Zeta Potential.  The results, however, do not represent membranes made by the same family of aliphatic amines, and therefore cannot be compared to determine the zeta potential results.  The Examples (1, in both reference are directed to m-phenylenediamine; but the invention is not limited to aromatic amines, and the amine in each of the examples 1 of the references the aromatic amine can be substitute by an aliphatic amine, such as 2, 3,5-trimethylpiperazine (see paragraph [0035 of Takaya et .
The comparative results for Kamada et al, should have been made for at least one of the suggested piperazine, such as 2, 5-dimethylpiperazine, since aliphatic alkyl piperazine are expected to produce similar results.  
Regarding to claim 12, the amendment to the temperature is interpreted as performing the polyfunctional reaction of the components a high temperature, and as the process continue and the membrane components cools down, the reaction continue for any remaining reacting agents remaining in the membrane, because the amine and the amino reactive components are extremely reactive at any temperature from 40 to normal temperature and the reaction occurs in a matter of less than 5 minutes, and the reaction increases with the temperature, as evidence in the references discussed and cited in the record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M FORTUNA whose telephone number is (571)272-1141.  The examiner can normally be reached on 10:00-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Randhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANA M FORTUNA/Primary Examiner, Art Unit 1779